Exhibit 10.2


Non- Qualified Stock Option Agreement

This Stock Option Agreement (this “Agreement”) is made and entered into as of
____ by and between Acme United Corporation, a Connecticut corporation, (the
“Corporation”) and __________ (the “Optionee”).

 

Grant Date: ____________________________________

Exercise Price per Share: __________________________

Number of Option Shares: _________________________

Expiration Date: _________________________________

 

 1.              Grant of Option

.

1.1                Grant; Type of Option. The Corporation hereby grants to the
Optionee an option (the “Option”) to purchase the total number of shares of
Common Stock of the Corporation equal to the number of Option Shares set forth
above, at the Exercise Price set forth above. The Option is being granted
pursuant to the terms of the Corporation’s 2012 Employee Stock Option Plan (the
“Plan”). The Option is a “non-qualified stock option.”

 

1.2                Consideration; Subject to Plan. The grant of the Option is
made in consideration of the services to be rendered by the Optionee to the
Corporation and is subject to the terms and conditions of the Plan. Capitalized
terms used but not defined herein will have the meaning ascribed to them in the
Plan.

 

2.              Vesting; Expiration.

 

2.1                Vesting Schedule. Subject to (a) the continued employment of
the Optionee and (b) Sections 10 and 17 of the Plan, the Option will become
vested and exercisable in four (4) equal installments on the first day after the
first, second, third and fourth anniversaries of the grant until the Option is
100% vested. The vesting of the Option will cease upon termination of the
Optionee’s employment.

 

2.2                Expiration. The Option will expire on the Expiration Date set
forth above, or earlier as provided in this Agreement or the Plan.

 

3.              Termination of Employment.

 

3.1                Termination for Reasons Other Than Retirement, Disability, or
Death. If the Optionee’s employment is terminated for any reason other than
retirement, Disability, or death, the Optionee may exercise the vested portion
of the Option (in whole or in part) until the earlier of (a) the first
anniversary after the date of such termination of the Optionee’s employment or
(b) the Expiration Date.

 

3.2                Retirement. If the Optionee retires under a retirement or
pension plan of the Corporation or of a Subsidiary, the Optionee may exercise
the vested portion of the Option (in whole or in part) until the earlier of (a)
the first anniversary after the Optionee’s termination of Employment or (b) the
Expiration Date.

 



 1 

 

 

3.3                Termination due to Disability. If the Optionee’s Employment
terminates as a result of the Optionee’s Disability, the Optionee may exercise
the vested portion of the Option (in whole or in part) until the earlier of (a)
the first anniversary after the Optionee’s termination of Employment or (b) the
Expiration Date.

 

3.4                Termination due to Death. If the Optionee dies within a
period in which he or she is entitled to exercise an Option, the Option may be
exercised by the Optionee’s Beneficiary (in whole or in part) until the earlier
of (a) the date one year following the Optionee’s death or (b) the Expiration
Date.

 

4.              Method of Exercise.

 

4.1                Election to Exercise. To exercise the Option in whole or in
part, the Optionee (or in the case of exercise after the Optionee’s death or
incapacity, the Optionee’s executor, administrator, heir or legatee, as the case
may be) must deliver to the Chief Financial Officer of the Corporation an
exercise notice in the form attached as Exhibit A or as may otherwise be
designated by the Corporation from time to time. In the event that Optionee
elects to exercise its Option pursuant to Section 4.2(b) or (c) below, Optionee
shall deliver the requisite exercise notice to the Chief Financial Officer of
the Corporation via email.

 

4.2                Method of Exercise. The entire Exercise Price of the Option
shall be payable in full at the time the Option (or portion thereof) is
exercised. Such payment shall be made:

 



(a)                 in cash in United States currency;



 

(b)                 subject to the consent of the Corporation at the time of
exercise, by reduction in the number of shares of Common Stock otherwise
deliverable upon exercise of such Option by the number of shares having an
aggregate value equal to the total Exercise Price of the Option (or portion
thereof) based on the Closing Price; or

 

(c)                 subject to the consent of the Corporation at the time of
exercise, the Optionee may elect to receive in cash in an amount equal to the
number of shares of Common Stock subject to the Option (or portion thereof) that
is being exercised multiplied by the excess of (A) the Closing Price of the
Common Stock, over (B) the exercise price per share of the Option.

 



4.3                Withholding. Prior to the issuance of shares upon the
exercise of the Option, the Optionee must make arrangements satisfactory to the
Corporation to pay or provide for any applicable federal, state and local
withholding obligations of the Corporation. The Optionee may satisfy any
federal, state or local tax withholding obligation relating to the exercise of
the Option by any of the following means:

 

(a)                 tendering a cash payment; or

 



 2 

 

 

(b)                 authorizing the Corporation to withhold shares of Common
Stock from the shares of Common Stock or the cash equivalent otherwise issuable
to the Optionee as a result of the exercise of the Option; provided, however,
that no shares of Common Stock are withheld with a value exceeding the minimum
amount of tax required to be withheld by law.

 



The Corporation has the right to withhold from any compensation paid to an
Optionee. Notwithstanding any action the Corporation takes with respect to any
or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Optionee’s responsibility

 

4.4                Issuance of Shares. Provided that the exercise notice and
payment are in form and substance satisfactory to the Corporation, the
Corporation shall issue the shares of Common Stock registered in the name of the
Optionee, the Optionee’s designee (as designated in the notice of exercise), or
the Optionee’s legal representative, and shall deliver certificates representing
the shares with the appropriate legends affixed thereto.

 

5.              No Right to Continued Employment; No Rights as Shareholder.
Neither the Plan nor this Agreement shall confer upon the Optionee any right to
be retained in any position, as an employee of the Corporation. Further, nothing
in the Plan or this Agreement shall be construed to limit the discretion of the
Corporation to terminate the Optionee’s employment at any time, with or without
cause. The Optionee shall not have any rights as a shareholder with respect to
any shares of Common Stock subject to the Option prior to the date of exercise
of the Option.

 

6.              Transferability. The Option is not transferable by the Optionee
other than to a designated beneficiary upon the Optionee’s death or by will or
the laws of descent and distribution, and is exercisable during the Optionee’s
lifetime only by him or her. No assignment or transfer of the Option, or the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise (except to a designated beneficiary upon death by will or the
laws of descent or distribution) will vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Option will terminate and become of no further effect.

 

7.              Adjustments. The shares of Common Stock subject to the Option
may be adjusted in any manner as contemplated by Section 16 of the Plan.

 

8.              Tax Matters. The Corporation (a) makes no representation or
undertaking regarding the treatment of any Tax-Related Items in connection with
the grant, vesting, or exercise of the Option or the subsequent sale of any
shares acquired on exercise; and (b) does not commit to structure the Option to
reduce or eliminate the Optionee’s liability for Tax-Related Items. The Optionee
acknowledges that there may be adverse tax consequences upon exercise of the
Option or disposition of the underlying shares and that the Optionee should
consult a tax advisor prior to such exercise or disposition.

 

9.              Compliance with Law. The exercise of the Option and the issuance
and transfer of shares of Common Stock shall be subject to compliance by the
Corporation and the Optionee with all applicable requirements of federal and
state securities laws and with all applicable requirements of any stock exchange
on which the Corporation’s shares of Common Stock may be listed. No shares of
Common Stock shall be issued pursuant to this Option unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Corporation and its counsel.
The Optionee understands that the Corporation is under no obligation to register
the shares of Common Stock with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.

 



 3 

 

 

10.           Notices. Any notice required to be delivered to the Corporation
under this Agreement shall be in writing and addressed to the Chief Financial
Officer of the Corporation at the Corporation’s principal corporate offices. Any
notice required to be delivered to the Optionee under this Agreement shall be in
writing and addressed to the Optionee at the Optionee’s address as shown in the
records of the Corporation. In the event that Optionee elects to exercise its
Option pursuant to Section 4.2(b) or (c), Optionee shall deliver the requisite
exercise notice to the Chief Financial Officer of the Corporation via email.
Either party may designate another address in writing (or by such other method
approved by the Corporation) from time to time.

 

11.           Governing Law. This Agreement will be construed and its provisions
enforced and administered in accordance with and under the laws of the State of
Connecticut except to the extent that such laws may be superseded by any Federal
law.

 



12.           Options Subject to Plan. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

13.           Non-Transferability; Successors and Assigns. Each Option shall be
nonassignable and nontransferable by the Optionee other than by will or by the
laws of descent and distribution. Each Option shall be exercisable during the
Optionee’s lifetime only by the Optionee. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Corporation and
upon the Optionee and the Optionee’s beneficiaries, executors, administrators
and the person(s) to whom the Option may be transferred by will or the laws of
descent or distribution.

 

14.           Amendment. Under certain circumstances, as set forth in Section 18
of the Plan, the Corporation has the right to amend the Plan and any outstanding
Options; provided, that, no such amendment shall adversely affect the Optionee’s
rights under any outstanding Option without the Optionee’s consent.

 

15.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

 



16.           Acceptance. The Optionee hereby acknowledges receipt of a copy of
the Plan and this Agreement. The Optionee has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Option subject to all
of the terms and conditions of the Plan and this Agreement. The Optionee hereby
agrees to accept as binding, conclusive, and final all decisions, determinations
and interpretations of the Board of Directors upon any questions arising under
the Plan.

 



[signature page follows]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 



  ACME UNITED CORPORATION         By:     Name:   Title:       OPTIONEE        
   

 

 

 5 

 



 

 

Exhibit A

 

 

 

Form of Notice of Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

 



 

NOTICE OF EXERCISE
Under 2012 Employee Stock Option Plan

 

Date of Exercise: _______________

 

Ladies and Gentlemen:

 

This constitutes notice to Acme United Corporation (“Acme”) under my stock
option that I elect to purchase the number of shares of Common Stock (the
“Shares”) for the price set forth below.

 

Option Information

 

  Stock option dated:                   Number of shares as to
which option is exercised:                   Exercise price:   $              

Shares to be

issued in name of:

               





 

Instructions to Optionholder: There are three methods by which you may exercise
your option. The first, Method 1, is the traditional form of exercise in which
you pay the full exercise price of the option in cash and then receive Shares in
the amounts set forth under “Option Information,” above. If you choose Method 1
below, do not complete the information required in Methods 2 and 3.

 

Alternatively, you can choose either (but not both of) a net share exercise
(Method 2) or a pure cash settlement (Method 3). Either of these methods would
eliminate the necessity of your making an out of pocket cash payment to Acme to
exercise your option. If you choose Methods 2 or 3, the value of the Shares will
be calculated using the Closing Price of Acme Common Stock determined in the
manner described below. Note: In Methods 2 or 3, your choice is subject to
Acme’s consent at the time of exercise.

 

If you choose Methods 2 or 3, you must deliver this exercise notice by email to
the Chief Financial Officer of Acme.

 

Method 1. Standard Exercise. This method involves the payment of the option
exercise price in full in cash and receipt of the full amount of Shares.

 

I enclose cash payment in full of the total exercise price for the Shares in the
following amount as authorized by the related Stock Option Agreement:
$_____________

 



 7 

 



Method 2. Net Share Exercise. This method will enable you to avoid paying the
exercise price of the option in cash; the option will be settled in shares. By
choosing this method, you authorize Acme to decrease the number of the Shares to
be delivered to you by the number of Shares having an aggregate value equal to
the total exercise price of your option, calculated as follows:

 

  Closing Price   A $     Exercise Price   B $     # Shares   C       Total
Value to be Received   (A-B)*C $                

Divided by Closing Price

equals # Shares to be delivered

       



 

 

Method 3. Cash Settlement. This method will enable you to avoid paying the
exercise price of the option in cash; the option will be settled in cash. By
choosing this method, you authorize Acme to deliver to you cash in an amount
equal to the value of the Shares subject to the option, less the total exercise
price of the option, calculated as follows:

 

  Closing Price   A $     Exercise Price   B $     # Shares   C       Total
Value to be Received   (A-B)*C $  



 



By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the related Stock Option Agreement and the Acme
2012 Employee Stock Option Plan and (ii) to provide for the payment by me to you
(in the manner designated by you) of your withholding obligation, if any,
relating to the exercise of my option.

 





  [Optionee Name]           Signature

 



 



If Methods 2 or 3 are selected:

 

Agreed to and approved:

 



ACME UNITED CORPORATION         By:     Name:  

Title:

 

 





Definition of “Closing Price”: If you deliver your notice on a given trading
day, whether during or after trading hours, Acme will use the closing price of
the Common Stock published by NYSE MKT for that day. If you deliver an exercise
notice before the opening of trading on a given day or on a non-trading day,
Acme will use the closing price of the Common Stock published by NYSE MKT for
the immediately preceding trading day.

 



8

 

